         Case 1:20-cv-10032-DPW Document 18 Filed 05/20/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                                                         CASE NO.: 1:20-CV-10032

CONSERVATION LAW FOUNDATION, INC.
     Plaintiff,

v.

ACADEMY BUS, LLC
and ACADEMY EXPRESS, LLC


Defendants.


                                NOTICE OF APPEARANCE

       On behalf of the Defendants, Academy Express, LLC, please enter the Appearance of

Karl T. Fisher, Esquire in the above captioned Action.


                                            Respectfully submitted,
                                            ACADEMY EXPRESS, LLC
                                            By their Attorneys,

                                            /s/ Karl T. Fisher
                                            Karl T. Fisher (BBO No. 704795)
                                            kfisher@donovanhatem.com
                                            DONOVAN HATEM LLP
                                            53 State Street, 8th Floor
                                            Boston, MA 02109
                                            617-406-4648 – direct dial
                                            617-406-4501 – fax
Dated: May 20, 2020
         Case 1:20-cv-10032-DPW Document 18 Filed 05/20/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I, Karl T. Fisher, hereby certify that the above document was filed through the ECF
system and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and papers copies will be sent to those indicated as non-registered
participants, this 20th day of May, 2020.

                                              /s/ Karl T. Fisher
                                              Karl T. Fisher
